 
 
I 
108th CONGRESS
2d Session
H. R. 4695 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to extend the redesignation period for certain Historically Underutilized Business Zones (HUBZones) in States with persistently high unemployment. 
 
 
1.Extension of redesignation period for certain Historically Underutilized Business Zones (HUBZones) in States with persistently high unemploymentSection 3(p)(4) of the Small Business Act (15 U.S.C. 632(p)(4)) is amended by adding at the end the following new subparagraph: 
 
(D)Additional periodNotwithstanding the 3-year limitation under subparagraph (C), a HUBZone in a redesignated area under that subparagraph shall be a HUBZone for one additional year for each year during the 3-year period for which— 
(i)the unemployment rate for the State involved is higher than such rate for the year in which the HUBZone was created; and 
(ii)the unemployment rate for the HUBZone is at least 85 percent of such rate for the year in which the HUBZone was created.. 
 
